Citation Nr: 0624433	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Daughter.




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active duty service from November 1942 to November 1945 and 
from November 1947 to June 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In August 2006 the appellant testified at a videoconference 
Board hearing.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the appellant's August 2006 Board hearing, it was 
indicated that there are outstanding service medical records 
and private medical records from St. Luke's Hospital.  In 
March 2005 a written authorization was received from the 
appellant to obtain records from St. Luke's and Dr. Mayoral.  
While there is a March 2005 letter from Dr. Mayoral in the 
claims folder, in a March 2005 statement the appellant 
indicated that additional records from Dr. Mayoral need to be 
obtained.  Thus the outstanding service medical records and 
private medical records need to be obtained and associated 
with the claims folder.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the issue on appeal.  
As these questions are involved in the present appeal, this 
case should also be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the appellant that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the National 
Personnel Records Center and request that 
any outstanding service medical records be 
forwarded, to specifically include records 
from the veteran's period of service from 
November 1947 to June 1966.  

3.  Dr. Mayoral and St. Luke's hospital 
should be contacted and all the veteran's 
medical records should be obtained, 
including from 2001 to 2002.  All newly 
received records should be associated with 
the claims folder.  

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


